ICJ_115_ArmedActivities_COD_BDI_1999-10-21_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BURUNDI)

ORDONNANCE DU 21 OCTOBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO »r. BURUNDI)

ORDER OF 21 OCTOBER 1999
Mode officiel de citation:

Activités armées sur le territoire du Congo
{ République démocratique du Congo c. Burundi),
ordonnance du 21 octobre 1999, C.LJ. Recueil 1999, p. 1018

Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Burundi),
Order of 21 October 1999, 1 C.J. Reports 1999, p. 1018

 

N° de vente:
ISSN 0074-4441 Sales number 762
ISBN 92-1-070834-2

 

 

 
21 OCTOBRE 1999

ORDONNANCE

ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BURUNDI)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. BURUNDI)

21 OCTOBER 1999

ORDER
1999
21 octobre
Rôle général
n° 115

1018

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1999

21 octobre 1999

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BURUNDI)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Opa, BEDJAOUI, GUILLAUME, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, M™* Hiccins, MM. PARRA-
ARANGUREN, KOOLHMANS, REZEK, juges; M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 44 et 48 de son Régle-
ment,

Vu la requête enregistrée au Greffe de la Cour le 23 juin 1999, par
laquelle la République démocratique du Congo a introduit une instance
contre la République du Burundi au sujet d’un différend relatif à «des
actes d'agression armée perpétrés par le Burundi sur le territoire de la
République démocratique du Congo en violation flagrante de la Charte
des Nations Unies et de la Charte de l'Organisation de l’unité africaine»;

Considérant que, le 23 juin 1999, une copie certifiée conforme de la
requête a été transmise à la République du Burundi;

Considérant que la République démocratique du Congo a désigné
comme agent M° Michel Lion, avocat au barreau de Bruxelles; et que la

4
1019 ACTIVITÉS ARMÉES (ORDONNANCE 21 X 99)

République du Burundi a désigné comme agent S. Exc. M. Jonathas
Niyungeko, ambassadeur du Burundi aux Pays-Bas;

Considérant que, dans sa requête, la République démocratique du
Congo, aux fins de fonder la compétence de la Cour, invoque la déclara-
tion qu’elle a faite le 8 février 1989 conformément au paragraphe 2 de
l’article 36 du Statut, et, tout en reconnaissant que la République du
Burundi n’a pas fait une telle déclaration, expose que «{l’Jarticle 38, para-
graphe 5, du Règlement de la Cour permet ... à Etat contre lequel la
requête est formée d’accepter la compétence de la Cour aux fins de
l'affaire», et considérant que, dans ladite requête, la République démo-
cratique du Congo, se référant au paragraphe 1 de Particle 36 du Statut,
invoque en outre, pour fonder la compétence de la Cour, le paragraphe 1
de l’article 30 de la convention contre la torture et autres peines ou trai-
tements cruels, inhumains ou dégradants, adoptée par l’Assemblée géné-
rale des Nations Unies le 10 décembre 1984, ainsi que le paragraphe 1 de
l’article 14 de la convention pour la répression d’actes illicites dirigés
contre la sécurité de l’aviation civile, faite à Montréal le 23 septembre
1971;

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 19 octobre 1999, Pagent du
Burundi a indiqué d’une part que son gouvernement n’acceptait pas la
proposition de la République démocratique du Congo de fonder la com-
pétence de la Cour sur un consentement qui serait donné conformément
au paragraphe 5 de l’article 38 du Règlement et d’autre part que, de l'avis
de son gouvernement, la Cour n’avait pas compétence pour connaître de
la requête; et considérant que, au terme de cette réunion, les Parties sont
convenues de demander qu'il soit statué séparément, avant toute procé-
dure sur le fond, sur les questions de compétence et de recevabilité en
l'espèce, étant entendu que la République du Burundi présenterait d’abord
un mémoire consacré à ces seules questions et que la République démo-
cratique du Congo lui répondrait dans un contre-mémoire limité aux
mêmes questions;

Considérant qu’il échet que la Cour soit informée de tous les moyens
de fait et de droit sur lesquels les Parties se fondent à ce sujet;

Compte tenu de l'accord intervenu entre les Parties, consultées en vertu
de l’article 31 du Règlement, au sujet de la procédure, ainsi que de leurs
vues quant aux délais à fixer à cet effet,

Décide que les pièces de la procédure écrite porteront d’abord sur la
question de la compétence de la Cour pour connaître de la requête et sur
celle de la recevabilité de cette dernière;

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces :

Pour le mémoire de la République du Burundi, le 21 avril 2000;
1020 ACTIVITÉS ARMEES (ORDONNANCE 2] X 99)

Pour le contre-mémoire de la République démocratique du Congo, le
23 octobre 2000;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, 4 La Haye, le vingt et un octobre mil neuf cent quatre-vingt-dix-
neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République démocratique du Congo et au Gouvernement de la Répu-
blique du Burundi.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
